 



Exhibit 10.1
FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT
OF DAVID W. MORGAN
     THIS FIRST AMENDMENT is by and between Ecology Coatings, Inc., a Nevada
corporation (the “Company”), and David W. Morgan (the “Executive”) and is
entered to be effective as of the 22nd day of October, 2007 (the “Amendment
Date”).
     WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated as of May 23, 2007 (the “Agreement”) and desire in accordance
with Section 10.1 of the Agreement to make certain amendments thereto;
     Now, therefore, it is hereby agreed as follows:

  1.   Paragraph 2.2.1 of the Agreement is hereby amended and restated to read
in its entirety as follows:

           “2.2.1 Base Salary. The Executive shall receive an annual base salary
of Two Hundred Ten thousand and 00/100 dollars from October 15th, 2007 through
May 23, 2009. Thereafter, the Board or the Compensation Committee of the Board
(the “Committee”) may review the Executive’s salary and total cash compensation
within one hundred twenty (120) days of the end of each of the Company’s fiscal
years during the Employment Period to determine what, if any, increases shall be
made thereto. The base salary payable to the Executive in any given year is
hereafter referred to as the “Annual Base Salary.” Any increase in the Annual
Base Salary shall not serve to limit or reduce any other obligation to the
Executive under this Agreement. The Annual Base Salary shall not be reduced
after any increase and the term “Annual Base Salary,” as used in this Agreement,
shall refer to the Annual Base Salary as increased. The Annual Base Salary shall
in all instances be payable in twenty-four (24) equal bi-monthly installments.”

  2.   Scope of Amendment. All of the terms and conditions of the Agreement
shall be in full force and effect unless amended and changed by this First
Amendment. This First Amendment shall supersede and replace the terms of the
Employment Agreement to the extent contemplated and so amended hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.
The Company:
Ecology Coatings, a Nevada corporation

                      Richard D. Stromback      Chief Executive Officer       

The Executive:
David W. Morgan

                      David W. Morgan             

7